Case 2:20-cv-00012-SEH Document 7 Filed 05/12/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BUTTE DIVISION
JANE DOE NO. 2,
Plaintiff, No. CV 20-12-BU-SEH
Vv.
ORDER
MONTANA STATE UNIVERSITY,
Defendant.

 

 

Pending before the Court is Defendant’s Motion to Dismiss Claim 2.!

ORDERED:

The Court will conduct a hearing on Defendant’s Motion to Dismiss Claim
2? immediately following the hearing in CV-19-54-BU-SEH Jane Doe No. 1 v.
Montana State University, on June 2, 2020.

DATED this /& day of May, 2020.

glow hi Hrodlor

SAM E. HADDON
United States District Judge

 

 

'Doc. 3.

2 Doc. 3.
